DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 4 objected to because of the following informalities:  

As per Claim 4:
Line 13, a comma should be inserted at the end of the line for proper punctuation.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

Previous rejection of Claims 4 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of Applicant’s Amendments filed 9/7/2021.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murashige et al., hereinafter Murashige, US Publication No. 2017/0288469.

Regarding Claim 1, Murashige teaches a coil device, comprising: 
a base (Murashige Fig. 3 and paragraph [0057], see bottom portion 630 of the housing); 
a cover facing the base and forming a receiving space between the base and the cover (Murashige Fig. 3 and paragraph [0060], see top portion 610 and side portion 640 that forms a space with the bottom portion 630); 
a casing disposed inside the receiving space and containing a coil therein (Murashige Fig. 3 and paragraphs [0059] and [0063], see bottom surface of the dividing plate 620 and inside surfaces of side surface portion 640 that form a casing that contains the power feeding coil L11); 
a magnetic body disposed inside the casing (Murashige Fig. 3 and paragraph [0059], see magnetic body 720 disposed inside the casing);
a substrate disposed inside the receiving space and having a through hole passing through the substrate along a facing direction of the base and the cover (Murashige Figs. 10 and 11 and paragraphs [0063] and [0082], wherein the bobbin is a substrate that is between the coil and magnetic body, there being an opening or hole through which a projecting part 660 may pass until it reaches the bottom portion 630); and 
a support portion disposed in the through hole (Murashige Figs. 10 and 11 and paragraph [0082], see projecting part 660 that extends through the hole), 
wherein the support portion has a strength greater than a strength of the substrate (Murashige Figs. 10 and 11, wherein the projecting part 660 has a greater thickness and therefore strength than the bobbin by itself), 
wherein the support portion has a height greater than a thickness of the substrate (Murashige Fig. 6 and paragraph [0061], wherein projecting part 660 extends from above the bobbin and through to the bottom portion 630),
wherein the substrate is disposed between the casing and the base (Murashige Fig. 3 and paragraph [0063], wherein the bobbin is between the casing and the bottom portion 630), and 
the support portion is formed by at least one of a third protrusion formed on the casing and protruding toward the base and a fourth protrusion formed on the base and protruding toward the casing (Murashige Figs. 10 and 11 and paragraph [0082], wherein the projecting part 660 that is formed from the dividing plate 620 that includes the bottom surface which is part of the casing through an opening in the magnetic body 720 towards the bottom portion 630).

Regarding Claim 4, Murashige teaches a coil device, comprising:
a base (Murashige Fig. 3 and paragraph [0057], see bottom portion 630 of the housing); 
a cover facing the base and forming a receiving space between the base and the cover (Murashige Fig. 3 and paragraph [0060], see top portion 610 and side portion 640 that forms a space with the bottom portion 630); 
a casing disposed inside the receiving space and containing a coil therein (Murashige Fig. 3 and paragraphs [0059] and [0063], see bottom surface of the dividing plate 620 and inside surfaces of side surface portion 640 that form a casing that contains the power feeding coil L11); 
a magnetic body disposed inside the casing (Murashige Fig. 3 and paragraph [0059], see magnetic body 720 disposed inside the casing);
a substrate disposed inside the receiving space and having a through hole passing through the substrate along a facing direction of the base and the cover (Murashige Figs. 10 and 11 and paragraphs [0063] and [0082], wherein the bobbin is a substrate that is between the coil and magnetic body, there being an opening or hole through which a projecting part 660 may pass until it reaches the bottom portion 630); and 
a support portion disposed in the through hole (Murashige Figs. 10 and 11 and paragraph [0082], see projecting part 660 that extends through the hole), 
wherein the support portion has a strength greater than a strength of the substrate (Murashige Figs. 10 and 11, wherein the projecting part 660 has a greater thickness and therefore strength than the bobbin by itself), 
wherein the support portion has a height greater than a thickness of the substrate (Murashige Fig. 6 and paragraph [0061], wherein projecting part 660 extends from above the bobbin and through to the bottom portion 630)
wherein the substrate includes: 
a first substrate disposed between the cover and the casing (Murashige Fig. 3, wherein the remainder of the dividing plate 620 is disposed between the top portion 610 and the casing); and 
a second substrate disposed between the casing and the base (Murashige Fig. 3 and paragraph [0063], wherein the bobbin is between the casing and the bottom portion 630), 
wherein the support portion disposed in a first through hole of the first substrate is formed by at least one of a first protrusion formed on the cover and protruding toward the casing and a second protrusion formed on the casing and protruding toward the cover (Murashige Figs. 6 and 11 and paragraphs [0061] and [0067]-[0068], wherein the pillar 650 is formed on the dividing plate 620 that includes the bottom surface which is part of the casing towards the top portion 610), and 
wherein the support portion disposed in a second through hole of the second substrate is formed by at least one of a third protrusion formed on the casing and protruding toward the base and a fourth protrusion formed on the base and protruding toward the casing (Murashige Figs. 10 and 11 and paragraph 

Regarding Claim 5, Murashige further teaches wherein the substrate includes a loop antenna (Murashige Fig. 6 and paragraphs [0064] and [0068], see sensor 810 that can be in the form of a ring shaped coil), and 
the through hole is formed inside the loop antenna when viewed along the facing direction of the base and the cover (Murashige Fig. 6, wherein the hole is formed through the center of the sensor).

Regarding Claim 8, Murashige further teaches wherein the substrate includes a loop antenna (Murashige Fig. 6 and paragraphs [0064] and [0068], see sensor 810 that can be in the form of a ring shaped coil), and 
the first through hole and the second through hole are formed inside the loop antenna when viewed along the facing direction of the base and the cover (Murashige Figs. 9-10, wherein the hole is formed through the center of the sensor).

Response to Arguments

Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.


Examiner first directs Applicant to Murashige Fig. 3 and paragraph [0059], wherein a magnetic body 720 is defined that is disposed within the casing defined by the bottom surface of the dividing plate 620 and inside surfaces of side surface portion 640.  Continuing on in Murashige paragraph [0063], a bobbin is defined that is between the coil and magnetic body, the bobbin being a substrate. Then, in Murashige Figs. 10-11 and paragraph [0082], Murashige teaches that there is an opening or hole through the coil and magnetic body through which a projecting part 660 may pass until it reaches the bottom portion 630.  This indicates that the bobbin must also have an opening or hole in it in order for the projecting part 660 to reach the bottom portion 630. This meets the limitations as currently claimed and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

In response to Applicant’s arguments regarding Claim 4 that the prior art of record does not teach  "a first substrate disposed between the cover and the casing," "a second substrate disposed between the casing and the base," "the support portion disposed in a first through hole of the first substrate is formed by at least one of a first protrusion formed on the cover and protruding toward the casing and a second 
Examiner first directs Applicant to Murashige Fig. 3, wherein the remainder of the dividing plate 620 is disposed between the top portion 610 and the casing and is a first substrate.  Next Applicant directs Applicant to Murashige Fig. 3 and paragraph [0063], wherein the bobbin is between the magnetic body and the coil and is the second substrate.  Next, Examiner directs Applicant to Murashige Fig. 6 and paragraphs [0067]-[0069], which teaches that the dividing plate may have a hole through which the pillar 650 may extend through.  Finally, in Murashige Figs. 10-11 and paragraph [0082], Murashige teaches that there is an opening or hole through the coil and magnetic body through which a projecting part 660 may pass until it reaches the bottom portion 630.  This indicates that the bobbin must also have an opening or hole in it in order for the projecting part 660 to reach the bottom portion 630. This meets the limitations as currently claimed and Applicant’s arguments are therefore not persuasive and the rejection is maintained.

Applicant’s remaining arguments regarding the remaining dependent claims are not persuasive for the reasons stated above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851